NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4094-14T1

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

ERIC EPPS, a/k/a CHARLES WATKINS,
DWIGHT MITCHELL and COREY GRUBBS,

        Defendant-Appellant.

_______________________________

              Submitted October 17, 2016 – Decided June 8, 2017

              Before Judges Sabatino and Nugent.

              On appeal from Superior Court of New Jersey,
              Law Division, Essex County, Indictment No. 14-
              02-0397.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Stefan Van Jura, Deputy Public
              Defender II, of counsel and on the brief).

              Carolyn A. Murray, Acting Essex County
              Prosecutor, attorney for respondent (Jane
              Deaterly Plaisted, Special Deputy Attorney
              General/Acting   Assistant Prosecutor,  of
              counsel and on the brief).

PER CURIAM
    Defendant Eric Epps appeals from a March 23, 2015 judgment

of conviction for sexual assault, endangering the welfare of a

child, and lewdness; crimes for which a judge sentenced him to an

aggregate seventeen-year prison term.   Defendant argues:

    POINT I

         THE FAILURE TO GIVE AN N.J.R.E. 404(b)
         LIMITING INSTRUCTION DENIED DEFENDANT A FAIR
         TRIAL BECAUSE THE JURY UNDOUBTEDLY CONCLUDED
         THAT DEFENDANT HAD A PROPENSITY TO MASTURBATE
         IN FRONT OF CHILDREN, WHICH IS PRECISELY WHAT
         THE RULE PROSCRIBES (Not Raised Below).

               A.   Introduction.

               B.   Defendant Was Harmed by the Failure
                    of the Court to Limit the Jury's
                    Consideration    of    Other-Crimes
                    Evidence.

               C.   The Invited Error Doctrine Should
                    Not Bar Relief.

               D.   Conclusion.

    POINT II

         A SEVENTEEN-YEAR [NO EARLY RELEASE ACT]
         SENTENCE FOR MASTURBATING IN PUBLIC IS
         UNCONSCIONABLE; IT MUST BE REDUCED.

    For the reasons that follow, we affirm.

    An Essex County Grand Jury returned an indictment charging

defendant with second-degree sexual assault (count one), N.J.S.A.

2C:14-2(b); three counts of third-degree endangering the welfare

of a child (counts two through four), N.J.S.A. 2C:24-4(a); and


                                  2                         A-4094-14T1
fourth-degree lewdness (count five), N.J.S.A. 2C:14-4(b)(1).                    A

petit jury acquitted defendant of two endangering offenses (counts

three and four) and convicted him of the remaining crimes.

      Following defendant's convictions, the State moved to have

him sentenced as a persistent offender under N.J.S.A. 2C:44-3(a).

The trial court granted the motion and sentenced defendant to a

seventeen-year prison term subject to the No Early Release Act

(NERA), N.J.S.A. 2C:43-7.2(a), on count one, second-degree sexual

assault.    The court imposed concurrent prison terms of five years

on count two, third-degree endangering the welfare of a child, and

eighteen months on count five, fourth-degree lewdness observed by

children under age thirteen.       The court also ordered defendant to

comply with the reporting and registration requirements of Megan's

Law, sentenced defendant to parole supervision for life following

his   release   from   prison,    and       imposed   appropriate    fines   and

assessments.    This appeal followed.

      The   State   presented    the    following     proofs   at   defendant's

trial.   On May 2, 2013, at approximately 3:00 p.m., a twelve-year-

old girl and her two younger brothers, ages eleven and eight, were

walking home from their school bus stop in East Orange when they

passed a parked green Jeep with its windows rolled down.                 Inside

the vehicle, they observed a man, who the girl and the older boy

identified in court as defendant, masturbating in the driver's

                                        3                               A-4094-14T1
seat.    Defendant was not wearing pants but had a towel around his

waist. The older boy was shocked, and the younger boy said "that's

nasty."    Defendant grinned at the children.

     At the girl's insistence, the younger boy wrote the Jeep's

license plate number on a piece of homework paper.            The children

walked to a nearby fire station and reported what happened.

Defendant drove away from the scene.            Fire station personnel

contacted the police, who took the children to the police station.

There, the children provided the police with defendant's license

plate    number,   which   East   Orange   Detective    Phillip     Rodriguez

determined was registered to defendant.

     Five days later, the girl returned to the police station

where she identified defendant from a photo array.                  Detective

Rodriguez prepared the photo array, which included defendant's

photo and five other photos of physically similar individuals.

According to Detective Sharif Greenwood, who displayed the photo

array,    the   girl   identified    defendant's       photograph    as    the

individual she had seen masturbating in the Jeep.             She said the

photograph "kind of looked like the suspect," though she believed

the suspect's skin was "a little darker."

     When the girl testified at trial, defense counsel decided to

cross-examine her not only about a statement she had given to

police, but also about the details of her previous encounters with

                                     4                                A-4094-14T1
a man she thought was defendant.             Defense counsel established the

girl told police the person she had described in the green Jeep

had been following her and her brothers during the year preceding

the May 2013 incident. Defense counsel further elicited the girl's

acknowledgement she had seen "this person" in 2013 on several

occasions     before   May   2,   2013,      at   the    bus    stop    and     at   her

grandmother's house in Newark.               Lastly, defense counsel had the

girl acknowledge telling police the man she described in the green

Jeep had also been around her house, driving a red Jeep.                      On some

of the previous occasions, the man was naked and, at times,

masturbating.      The   girl     was     uncomfortable         with    these     prior

encounters, and her parents instructed her to record the Jeep's

license plate should she find it again.

      The State objected to defense counsel's cross-examination of

the   specific   details     of   defendant's        uncharged      conduct.           In

response, defense counsel argued the girl's previous observations

of the man in the red Jeep were relevant because they led to the

girl's identification of defendant's photograph.

      After completing its case, the State requested a limiting

instruction under N.J.R.E. 404(b).                Defense counsel objected to

the instruction, arguing "it would be unduly prejudicial" in light

of defendant's intended testimony and lengthy criminal history.

The   trial   court    deferred    its       decision.         During   the      charge

                                         5                                      A-4094-14T1
conference, defense counsel again objected to the court giving a

404(b) charge.     The court never gave the charge.

       After   discussing   his   prior    criminal   history   on    direct

examination, defendant testified about the May 2, 2013 incident

involving the girl and her brothers.          According to defendant, at

7:00 a.m. on the day of the incident, he drove his fiancée to work

in West Orange in his green 1996 Ford Explorer.          Later, he looked

for scrap metals to redeem at a scrapyard.         At approximately 3:00

p.m., he began driving back to West Orange to pick up his fiancée.

However, he decided to first pick up food at a corner store in

East Orange.     Defendant parked in the location where the children

said they saw him, entered the store, and left shortly after

purchasing a few items.

       Defendant noticed a few children outside the store, but denied

seeing the girl and her brothers.         He drove away and picked up his

fiancée in West Orange.        He denied sitting naked in the driver's

seat    and    masturbating.      Defendant    also   testified      he   was

incarcerated between October 22, 2010 and December 2, 2012.               The

State stipulated to the date of defendant's release on an unrelated

matter.

       In summation, defense counsel argued, among other things,

defendant was in jail during some of the previous occasions the

girl had supposedly seen him.       Counsel suggested the children had

                                     6                               A-4094-14T1
not only mistaken defendant for the man in the red Jeep, but also

mistook what he was doing when they saw him in the green Jeep.

     Following the jury's verdict and defendant's sentencing,

defendant filed this appeal.

     Defendant       argues     on    appeal    the      trial   court     committed

reversible   error     by     not    giving    the   N.J.R.E.    404(b)     limiting

instruction, and that his sentence is excessive.                       His arguments

are without sufficient merit to warrant discussion in a written

opinion.    R. 2:11-3(e)(2).          We add only the following comments.

     We agree with the State that defendant's argument concerning

the 404(b) limiting instruction is precluded by the doctrine of

invited error.       "Under the invited error doctrine, 'trial errors

that were induced, encouraged or acquiesced in or consented to by

defense    counsel    ordinarily       are    not    a   basis   for    reversal    on

appeal.'"     State v. Munafo, 222 N.J. 480, 487 (2015) (quoting

State v. A.R., 213 N.J. 542, 561 (2013)).                  As our Supreme Court

has explained, the invited error doctrine "gives voice to 'the

common-sense notion that a disappointed litigant cannot argue on

appeal that a prior ruling was erroneous when that party urged the

lower court to adopt the proposition now alleged to be error.'"

Ibid. (quoting A.R., supra, 213 N.J. at 561).

     This is precisely what happened here.                  Defendant pursued a

defense premised on the proposition the children mistook him for

                                          7                                  A-4094-14T1
a predator who pursued them in the past.                Defendant objected to

the    State's     proposed   404(b)         limiting   instruction.            Now,

disappointed in the trial's outcome, he argues the ruling he sought

was erroneous.      Defendant invited the ruling.         He is now precluded

from arguing the ruling was both erroneous and grounds for a new

trial.    Accordingly, we affirm his convictions.

       Defendant also argues his sentence is excessive.                He asserts

a     seventeen-year     sentence      for    masturbating    in       public     is

unconscionable.        Defendant did not simply masturbate in public;

he    committed    the   crimes   of   sexually    assaulting      a   child     and

endangering the welfare of children.               Moreover, defendant is a

persistent offender, a fact he does not dispute.             According to the

trial court, defendant's "[thirteen] prior indictable convictions"

include convictions for endangering the welfare of a child, peering

into victims' windows, and violating conditions of a special

sentence. The trial court's findings of aggravating and mitigating

factors are supported by the record, and the sentence does not

"shock the judicial conscience" in light of the particular facts

of the case and defendant's extensive criminal history.                  State v.

Roth, 95 N.J. 334, 364-65 (1984).                Accordingly, we affirm the

sentence.

       Affirmed.



                                        8                                 A-4094-14T1